Citation Nr: 1709844	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-43 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, October 2001 to September 2002, and from February 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim.  

The Veteran gave testimony at a hearing before the undersigned in March 2013, and a transcript of that hearing is of record.  

In a March 2014 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court granted a Joint Motion for Remand (JMR), vacating the March 2014 decision and remanding the case to the Board for further development.  

In June 2015, this matter was remanded for further development pursuant to the JMR and subsequent April 2015 Court Order.  This matter was once again remanded in July 2016 in order for the RO to obtain the private treatment records pertaining to the Veteran's low back disability; as well as to obtain an addendum opinion regarding the etiology of the low back disability.

Subsequent to the October 2016 supplemental statement of the case (SSOC), additional treatment records relevant to the Veteran's low back disability were received and uploaded to the Veteran's file by the AOJ in March 2017.  The Board observes that the Veteran waived initial AOJ consideration of any additional evidence.  See October 2016 SSOC 30-day response.

This appeal is processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability manifested many years after separation from his first period of service and the Veteran has not alleged nor does the evidence reflect that his back condition underwent an increase in severity during his subsequent periods of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  The notice requirements were accomplished in a letter dated in March 2008. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter informed the Veteran of the criteria and information and evidence needed to substantiate the claim; and of VA's respective duties for obtaining evidence.  The letter also apprised the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c), as prescribed by the facts and circumstances in this case.  The Veteran's pertinent treatment records (VA and private) are in the file. The agency of original jurisdiction (AOJ) also obtained a VA examination with medical opinion in July 2010 and a VA addendum opinion in September 2016.  The Board has reviewed all of the medical evidence and finds it to be adequate for resolution of the issue resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing must fulfill two duties in order to comply with the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties are the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2013 hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

Additionally, the Board finds there has been substantial compliance with its most recent July 2016 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The Board directed the AOJ to:  a) obtain the requested treatment records from Dr. A.N.L.; and b) obtain an addendum opinion from an appropriate VA examiner regarding the etiology of the Veteran's low back disability.  These actions were accomplished.  Indeed, all available outstanding VA treatment records were obtained and associated with the claims file; and in September 2016, a new medical opinion was obtained.  Notably, in a November 2016 statement, the Veteran provided a telephone number for Dr. A.N.L. and asks that VA contact her in order to obtain a nexus opinion with regards to his low back claim.  The Board observes that the Veteran has had ample opportunity to obtain a private nexus opinion from Dr. A.N.L..  A July 2016 letter informed the Veteran that a letter was sent to Dr. A.N.L. regarding the treatment records; however, it is his responsibility to provide VA with any information he deems pertinent except for any evidence kept by the VA, military, or any other federal government.

The Board's July 2016 remand also instructed the AOJ to readjudicate the claim and furnish a SSOC if the claim was denied.  This was accomplished by an October 2016 SSOC.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for a lower back disability he contends he incurred during his first period of service, after he fell onto his coccyx.  For the reasons explained below, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis) listed under 38 C.F.R. 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service treatment records (STRs) contain records of back pain, including a December 1974 record of a fall on the coccyx, and a July 1975 record of pain in the right quadrant of the back after pushing a plane and diagnosis of muscle strain; there is no other record of complaints, diagnosis, or treatment relating to the lower back during service, to include the June 1977 separation examination that documents a normal spine evaluation.  Reserve records showed that in February 1990 the Veteran reported he had a back injury the prior year.  He was subsequently seen in March 1991, December 2007, and March 2008 with noted diagnoses of herniated disc, disc protrusion, and low back pain.  There was no injury to the lower back noted during reserve duty.  There were no noted back complaints during the Veteran's subsequent active duty periods from October 2001 to September 2002, and from February 2003 to February 2004.

Various private treatment records dated from 2005 to 2017 document intermittent complaints of low back pain.

During the July 2010 VA examination, the Veteran reported continued back pain.  The examiner noted that the 1977 separation examination documented a normal spine evaluation.  Further, it was noted that periodic general medical examination reports in 1991 and 1996 documented no back problems.  Physical examination revealed no abnormal spinal curvatures.  There was no spasm, atrophy, guarding, painful motion, tenderness, or weakness.  There was no objective pain on active motion.  The examiner reviewed the available records and indicated that only the 1974 injury was to the Veteran's lower back.  He noted that there was no evidence of a follow up visit for this problem.  The VA examiner determined that the Veteran's current low back disability is not caused by or a result of an in-service injury in the 1970's.  This conclusion was supported by the observation of the lack of complaints of back pain on other occasions during service or a mention of low back pain upon separation.  The examiner noted that the next documented complaints or treatment for the back are not until 1990.  He concluded that the record was silent for a period of approximately 16 years and that there was no history of documented continuing complaints or treatments to indicate a chronic disabling condition.

According to the Veteran, he has had back problems since his in-service injury in the 1970's, and during his March 2013 Board hearing, the Veteran testified that he learned how to live with his back pain and in 1989 or 1990 he sought medical treatment because the pain became more severe.  See March 2013 Hearing Transcript, p. 5.  He also confirmed, however, that his physicians did not explicitly relate his current condition to his in-service injury.  See March 2013 Hearing Transcript, p. 8.  

Pursuant to the Board remands, a VA addendum opinion was obtained.  In the September 2016 opinion, the examiner reiterated that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted a progress note from Dr. V. on March 23, 2004 that noted:  "Patient wants to see ortho provider due to chronic back pain from injury in 1990, worst since increase in weight."  Similarly, the examiner noted a medical note from Dr. A. that stated, "Veteran has a diagnosis of "back pain (injury)" since 1990."  After a review of all pertinent evidence to include the new available medical evidence as well as previous evidence of record, to include previous VA examinations, the examiner indicated that it seemed that the Veteran had a back injury in 1990, which is the cause of his chronic back pain and such did not occur in service.

As noted, the Veteran currently has a low back disability, satisfying the current disability requirement for service connection. 

Further, the Veteran's STRs document an in-service low back injury (i.e., 1974 fall on the coccyx).  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative medical evidence that the Veteran's current low back disability is related to the in-service low back injury.  Both VA examiners have indicated that based on the medical evidence the current low back disability was not due to an in-service event, as the Veteran was seen and treated during service and by service discharge there was no chronic low back symptomatology.  Further the examiner noted that there was no evidence of chronic low back complaints until 1990.  The Veteran claims an in-service injury caused his current low back disability; however, he is not competent to determine that a single low back injury suffered 16 years prior to formal treatment is the cause of the low spine disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current low back disability, and therefore the nexus requirement for service connection is not met.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show any lumbar spine arthritis that has manifested to a degree of 10 percent within the one year following his discharge from active duty.  Additionally, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for the Veteran's low back disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated on multiple occasions that he has experienced low back symptomatology since his in-service back injury.  The Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current low back disability are inconsistent with and contradicted by the other evidence of record.  For example, while the Veteran was seen for low back pain during service, there was no noted chronic low back disability.  On his separation physical examination, the Veteran voiced no complaints with regards to his back, and clinical evaluation of his spine was normal.  Moreover the earliest post-service treatment evidence with regards to low back symptomatology is in February 1990 16 years post service.  Further, in 1990 records the Veteran attributed his back pain to an injury occurring only one year before.  Thus, these statements are not considered credible.  

Finally, the Veteran does not contend and the evidence does not show the low back disability worsened during his post 1990 periods of service.

In this case, the Board finds that although there is documentation of an in-service low back injury, there is less likely than not a nexus between any such injury and the Veteran's current low back disability.  Accordingly, the Veteran's claim for service connection for a low back disability is denied.


ORDER

Service connection for a low back disability is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


